
	
		II
		111th CONGRESS
		1st Session
		S. 823
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Ms. Snowe (for herself,
			 Mr. Baucus, Mr.
			 Hatch, Ms. Stabenow,
			 Mr. Ensign, Mrs. Lincoln, Ms.
			 Cantwell, and Mr. Nelson of
			 Florida) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  5-year carryback of operating losses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Net Operating Loss (NOL) Carryback
			 Act.
		2.5-year carryback of
			 operating losses
			(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(H)Carryback for
				2008 and 2009 net operating losses
						(i)In
				generalIn the case of an applicable 2008 or 2009 net operating
				loss with respect to which the taxpayer has elected the application of this
				subparagraph—
							(I)subparagraph (A)(i) shall be applied by
				substituting any whole number elected by the taxpayer which is more than 2 and
				less than 6 for 2,
							(II)subparagraph
				(E)(ii) shall be applied by substituting the whole number which is one less
				than the whole number substituted under subclause (I) for 2,
				and
							(III)subparagraph (F)
				shall not apply.
							(ii)Applicable 2008
				or 2009 net operating lossFor purposes of this subparagraph, the
				term applicable 2008 or 2009 net operating loss means—
							(I)the taxpayer’s net
				operating loss for any taxable year ending in 2008 or 2009, or
							(II)if the taxpayer
				elects to have this subclause apply in lieu of subclause (I), the taxpayer’s
				net operating loss for any taxable year beginning in 2008 or 2009.
							(iii)ElectionAny election under this subparagraph shall
				be made in such manner as may be prescribed by the Secretary, and shall be made
				by the due date (including extension of time) for filing the taxpayer’s return
				for the taxable year of the net operating loss. Any such election, once made,
				shall be irrevocable.
						(iv)Coordination
				with alternative tax net operating loss deductionIn the case of
				a taxpayer who elects to have clause (ii)(II) apply, section 56(d)(1)(A)(ii)
				shall be applied by substituting ending during 2001 or 2002 or beginning
				during 2008 or 2009 for ending during 2001, 2002, 2008, or
				2009.
						.
			(b)Alternative tax
			 net operating loss deductionSubclause (I) of section 56(d)(1)(A)(ii) is
			 amended to read as follows:
				
					(I)the amount of such deduction attributable
				to the sum of carrybacks of net operating losses from taxable years ending
				during 2001, 2002, 2008, or 2009 and carryovers of net operating losses to such
				taxable years,
				or
					.
			(c)Loss from
			 operations of life insurance companiesSubsection (b) of section
			 810 is amended by adding at the end the following new paragraph:
				
					(4)Carryback for
				2008 and 2009 losses
						(A)In
				generalIn the case of an applicable 2008 or 2009 loss from
				operations with respect to which the taxpayer has elected the application of
				this paragraph, paragraph (1)(A) shall be applied, at the election of the
				taxpayer, by substituting 5 or 4 for
				3.
						(B)Applicable 2008
				or 2009 loss from operationsFor purposes of this paragraph, the
				term applicable 2008 or 2009 loss from operations means—
							(i)the taxpayer’s
				loss from operations for any taxable year ending in 2008 or 2009, or
							(ii)if
				the taxpayer elects to have this clause apply in lieu of clause (i), the
				taxpayer’s loss from operations for any taxable year beginning in 2008 or
				2009.
							(C)ElectionAny election under this paragraph shall be
				made in such manner as may be prescribed by the Secretary, and shall be made by
				the due date (including extension of time) for filing the taxpayer’s return for
				the taxable year of the loss from operations. Any such election, once made,
				shall be irrevocable.
						(D)Coordination
				with alternative tax net operating loss deductionIn the case of
				a taxpayer who elects to have subparagraph (B)(ii) apply, section
				56(d)(1)(A)(ii) shall be applied by substituting ending during 2001 or
				2002 or beginning during 2008 or 2009 for ending during 2001,
				2002, 2008, or
				2009.
						.
			(d)Anti-abuse
			 rulesThe Secretary of Treasury or the Secretary's designee shall
			 prescribe such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this section, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
			(e)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to net operating losses arising in
			 taxable years ending after December 31, 2007.
				(2)Alternative tax
			 net operating loss deductionThe amendment made by subsection (b)
			 shall apply to taxable years ending after 1997.
				(3)Loss from
			 operations of life insurance companiesThe amendment made by
			 subsection (d) shall apply to losses from operations arising in taxable years
			 ending after December 31, 2007.
				(4)Transitional
			 ruleIn the case of a net operating loss (or, in the case of a
			 life insurance company, a loss from operations) for a taxable year ending
			 before the date of the enactment of this Act—
					(A)any election made
			 under section 172(b)(3) or 810(b)(3) of the Internal Revenue Code of 1986 with
			 respect to such loss may (notwithstanding such section) be revoked before the
			 applicable date,
					(B)any election made
			 under section 172(b)(1)(H) or 810(b)(4) of such Code with respect to such loss
			 shall (notwithstanding such section) be treated as timely made if made before
			 the applicable date, and
					(C)any application
			 under section 6411(a) of such Code with respect to such loss shall be treated
			 as timely filed if filed before the applicable date.
					For purposes
			 of this paragraph, the term applicable date means the date which
			 is 60 days after the date of the enactment of this Act.(f)Exception for
			 TARP recipientsThe
			 amendments made by this section shall not apply to—
				(1)any taxpayer
			 if—
					(A)the Federal
			 Government acquires, at any time, an equity interest in the taxpayer pursuant
			 to the Emergency Economic Stabilization Act of 2008, or
					(B)the Federal
			 Government acquires, at any time, any warrant (or other right) to acquire any
			 equity interest with respect to the taxpayer pursuant to such Act,
					(2)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 and
				(3)any taxpayer which
			 at any time in 2008 or 2009 is a member of the same affiliated group (as
			 defined in section 1504 of the Internal Revenue Code of 1986, determined
			 without regard to subsection (b) thereof) as a taxpayer described in paragraph
			 (1) or (2).
				
